Citation Nr: 0007752	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-21 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

By rating action dated December 1954, the Regional Office 
(RO) denied the veteran's claim for service connection for 
residuals of a right ankle disability.  He was notified of 
this decision and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.  

In a rating decision dated August 1968, the RO denied service 
connection for a back disability.  The veteran was informed 
of this determination and of his right to appeal by a letter 
dated later in August 1968, but a timely appeal was not 
received.  

The veteran has subsequently sought to reopen his claims for 
service connection for a right ankle disability and for a 
back disability.  By rating action dated June 1993, the RO 
concluded that the evidence submitted by the veteran was not 
new and material, and his claim for service connection for 
these disabilities remained denied.


REMAND

On his substantive appeal dated June 1994, the veteran 
indicated that he did not want a hearing.  The Board of 
Veterans' Appeals (Board) notes that in a letter dated April 
1999, the veteran's representative referred to a "hearing" 
before the Board.  However, it is noted that the 
representative crossed out the word "hearing" and wrote in 
"action."  This was apparently construed by the RO as a 
request for a hearing.  In the supplemental statement of the 
case dated September 1999, the veteran was advised that it 
acknowledged the veteran's request for a personal hearing and 
indicated it would schedule one.  However, no action was 
taken.  By letter dated February 2000, the Board requested 
that the veteran clarify whether he wanted a hearing.  The 
veteran responded later that month and indicated that he 
wanted to attend a hearing before a Member of the Board at 
the RO.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for action as follows:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.  If the veteran fails to report 
for the hearing, it should be 
specifically noted in the claims folder.

Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




